Title: From Charles Francis Adams to James Keyte, 10 December 1826
From: Adams, Charles Francis
To: Keyte, James


				Copies of letters—
					Dr Sir:
					Washington City. December 10th 1826.
				
				I take the opportunity of writing these few lines as an accompaniment to a copy of the President’s message in a documentary shape, which I beg you to accept as a token of the sense in which I held your kind civility during the short time we were together in the journey to New York, last summer.Should you require any information which it is in my power to give, I shall be very happy to afford it, particularly as I am aware of the many misrepresentations which are circulating thro’ the Western States.I am with sentiments of great respect / Your’s truly
				
					
				
				
					P.S. I send this with a frank. Should you wish to hear from me I can send with or without as you may decide it—Please to  inclose any letter to me in an envelope to my father.
				
			